280 F.2d 722
Hazel T. ELLIS, Appellant,v.Frederick H. MUELLER, Acting Secretary of Commerce, et al., Appellees.
No. 15599.
United States Court of Appeals District of Columbia Circuit.
Argued June 10, 1960.
Decided June 23, 1960.

Mr. Claude L. Dawson, Washington, D. C., for appellant.
Mr. Anthony F. Cafferky, Atty., Dept. of Justice, with whom Mr. Kevin T. Maroney, Atty., Dept. of Justice, was on the brief, for appellees.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a civil service case, in which plaintiff-appellant's dismissal was the subject of an extensive hearing before the Civil Service Commission under the Veterans' Preference Act of 1944, 5 U.S. C.A. § 863, and was upheld by that body. Suit for a declaratory judgment and restoration of status was thereafter brought in the District Court. That court granted the appellees' (defendants') motion for summary judgment.


2
The function of the courts in cases like this is not to review the merits of a dismissal, but to determine whether the employee was accorded his statutory and procedural rights. See Hargett v. Summerfield, 1957, 100 U.S.App.D.C. 85, 243 F.2d 29. Such rights were fully accorded here.


3
Affirmed.